DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims filed on June 29, 2022 have been fully considered.  The amendments are sufficient to overcome the outstanding grounds of rejection which are withdrawn.
3.	Pursuant MPEP 803.02 the search and examination was extended.  Applicants
have, in response to a rejection of the Markush claims, overcome the rejection by amending the claims to exclude the species anticipated by the prior art.  The
amended Markush claims were examined again to the extent necessary to determine patentability.  Prior art was found that anticipates the amended Markush
claims.  Therefore, the claims were rejected and claims to nonelected species held withdrawn from further consideration.  Applicants will be entitled to rejoinder and examination of further species when the outstanding grounds of rejection are overcome. The claims were further searched to the full scope of claims 8-14 and further to the extent of the species shown below.
Status of Claims
4.	Claims 1 and 3-22 are pending.  Claims 1 and 3-14 are elected.  Claims 1 and 3-7 are rejected; claims 8-14 are objected to.  Claims 15-22 are withdrawn.
Claim Objections
5.	Claims 8-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 2110067-64-4 (
    PNG
    media_image1.png
    91
    265
    media_image1.png
    Greyscale
).  The reference has a date of 2017 which antedates the present claims having an effective filing date (national stage entry date) of March 28, 2019 and priority claim to provisional application dated April 3, 2018.  The compound corresponds to the present claims in the following manner:  4th option of core ring; R1=R2=R3=H; X1=CH2; X2=(CH2)2; X3=COOH.
7.	Claim(s) 1, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 676165-51-8 (
    PNG
    media_image2.png
    272
    209
    media_image2.png
    Greyscale
).  The reference has a date of 2004 which antedates the present claims having an effective filing date (national stage entry date) of March 28, 2019 and priority claim to provisional application dated April 3, 2018.  The compound corresponds to the present claims in the following manner:  1st option of core ring; R1=R2=Me; R3=H; X1=CO; X2=CH2CNH2; X3=COOH.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626